Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, 10-17, 21 and 22, among other subject matters claimed, no prior art found having a signal quality monitor configured to: receive at least a portion of an output signal of the PA; measure the output signal quality of the PA at least based on the received portion of the output signal of the PA and using at least one of: (i) error vector magnitude (EVM) or (ii) operating-band unwanted emission; and feed the measured output signal quality of the PA to the adaptive controller.
Regarding claims 18-20 and 23-25, among other subject matters claimed, no prior art found teaches receiving a second measurement indicating an output signal quality of the PA, wherein the second measurement is measured using at least one of: (i) error vector magnitude (EVM) or (ii) operating-band unwanted emission; evaluating the first and second measurement; calculating a new bias voltage for the transistor based on the evaluation of the first and second measurement; and applying the calculated new bias voltage for the transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843